As filed with the Securities and Exchange Commission on April 29, Registration No.: UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10 GENERAL FORM FOR REGISTRATION OF SECURITIES PURSUANT TO SECTION 12(b) OR 12(g) OF THE SECURITIES ACT OF 1934 AmREIT MONTHLY INCOME & GROWTH FUND IV, L.P. (Exact name of registrant as specified in its charter) Delaware 20-5685431 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 8 Greenway Plaza, Suite 1000 Houston, TX 77046 (address of principle executive offices) (Zip Code) (713) 850-1400 (Registrant’s telephone number, including area code) Copy to: Jason W. Goode Alston & Bird LLP 1201
